Citation Nr: 1622150	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of fractured fourth and fifth metatarsals of the right foot status post exostectomy first metatarsal-cuneiform with osteoarthritis.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2014 the Board remanded this issue for additional development.

The Veteran revoked his authorization for representation by a veterans service organization (VSO) in this matter, and the organization withdrew as the representative of record.  The Veteran has not designated new representation in this matter and is unrepresented at this time.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's residuals of fractured fourth and fifth metatarsals of the right foot status post exostectomy first metatarsal-cuneiform with osteoarthritis are characterized by a moderately severe foot disability as symptoms compatible with severe disability have not been demonstrated.

2. The Veteran's right foot disability includes injury to the sciatic nerve that results in mild incomplete paralysis in the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of fractured fourth and fifth metatarsals of the right foot status post exostectomy first metatarsal-cuneiform with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5010- 5284 (2015).

2.  Resolving all doubt in the Veteran's favor, the criteria for separate 10 percent disability evaluation for associated mild incomplete paralysis of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a March 2009 letter, prior to the date of the issuance of the appealed May 2009 rating decision.  The March 2009 letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination for his right foot disability in April 2009.  Per the July 2014 Board remand instructions, the Veteran also underwent a VA examination in September 2014.  The reports of the April 2009 and September 2014 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the April 2009 and September 2014 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

The Board notes that that the July 2014 remand also instructed the RO to obtain outstanding private and federal medical records.  In conjunction with the remand instructions, these records have been obtained and associated with the claims file.  In light of the above, the Board finds that the RO substantially complied with the July 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   He is also competent to report symptoms of his right foot disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's right foot disability is currently rated as 20 percent disabling under Diagnostic Codes 5210-5284.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is a foot disability under Diagnostic Code 5284. 

Disabilities of the foot are rated under the "Schedule of Rating - musculoskeletal system."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2015).  The Veteran's right foot disability has been assigned ratings under Diagnostic Code 5284, pertaining to "other" foot injuries.  There are additional diagnostic codes for the evaluation of foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5283.  In addition, there are diagnostic codes that provide ratings for nerve conditions that may affect the foot.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520-8530, 8620-8630, 8720-8730 (2015).

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

In addition, under Diagnostic Code 5010, arthritis due to trauma that has been substantiated by x-ray findings is evaluated under Diagnostic Code 5003 as degenerative arthritis.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion will be considered limited motion pursuant to 38 C.F.R. § 4.59.  Painful motion is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even if there is no actual limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

There is no diagnostic code providing for ratings for limitation of motion of joints in the feet, though such limitations would be encompassed under Diagnostic Code 5284 (other foot injuries).

While there is no specific diagnostic code that sets forth criteria for rating range of motion of the foot, standard range of foot (ankle) motion is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

Factual Background and Analysis

The Veteran filed an increased rating claim for his service-connected right foot disability that was received by VA in March 2009. 

The Veteran underwent a VA examination in April 2009.  The examiner noted that the Veteran had undergone two previous surgical excisions and exostectomies in 2002 and in January 2009.  The Veteran continued to have pain on the dorsum of his feet.  He had pain all day, every day.  His feet also swelled.  He used custom shoes with no relief.  He did not use medication and did not use a cane or crutches. Since his surgery, he had numbness in the bilateral medial feet.  He was unable to run and unable to stand for more than 10 minutes.  He was unable to walk more than around the block.  Prior to his surgery he worked as a parking lot attendant and a truck driver but was not working now.  He had not returned to work due to emergent urologic surgery.  He denied flare ups.  On examination, he did not have a limp and did not use assistive devices.  He had tenderness over his instep.  His motor strength was 5/5 in all planes about the ankle.  He had palpable pulses.  Dorsiflexion of the right ankle from 0 to 30 degrees and plantar flexion was from 0 to 45 degrees with good inversion and eversion.  There was no pain and no diminution to repetitive testing.  There was no edema.  The examiner noted that there was no pain on range of motion or flare-ups.  There were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  

Per the March 2014 Board remand instructions, the Veteran underwent a VA examination in September 2014.  The examiner noted a diagnosis of status post fracture of the 4th and 5th metatarsals of the right foot.  The Veteran reported that after his second right foot surgery in 2009 he began to experience pain around the area of the surgery with a localized area of numbness measuring 7x7cm just lateral to the incision site on the dorsum of the right foot.  The current examination elicited numbness but no pain or tenderness on palpation of the dorsum or any other area of the right foot.  The Veteran had subjective complaints of mild/moderate pain on the dorsum of his right foot but there were no objective findings of pain during palpation of the right foot during the examination.  He did not report that flare-ups impacted the functioning of his foot and did not report any functional loss or impairment of the foot.  While there was pain on examination, the pain did not contribute to functional loss as the pain was mild/moderate.  The examiner indicated that there was no functional loss for the right lower extremity attributable to the claimed condition.  There was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The Veteran did not use assistive devices.  Arthritis was documented by x-rays.  The examiner determined that the Veteran's right foot disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting).  The current findings were consistent with residuals from his exostoses surgery and also his old metatarsals fracture.

On the VA peripheral examination in September 2014, the examiner noted that the Veteran had a peripheral nerve condition as he had a localized area of numbness of the dorsum of the right foot since 2009 surgery for exostoses.  He had moderate intermittent pain of the right lower extremity and mild numbness of the lower right extremity.  Muscle strength testing was normal and the Veteran did not have atrophy.  Reflex examination was normal.  The sensory examination revealed decreased sensation in the foot/toes.  There were no trophic changes.  The Veteran's gait was normal.  The Veteran had mild incomplete paralysis of the sciatic nerve.  The Veteran's peripheral nerve condition did not impact his ability to work.  The examiner indicated that the nerve affected was the very distal and segmental sensory branch of the right sciatic nerve responsible for the innervation of the skin dermatome on the dorsum of the right foot.  It was at least as likely as not that this was a direct result of the exostoses surgery on the right foot.

Regarding the orthopedic manifestations of the Veteran's service-connected right foot disability, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for residuals of fractured fourth and fifth metatarsals of the right foot status post exostectomy first metatarsal-cuneiform with osteoarthritis.

The Board notes that for a 30 percent evaluation under Diagnostic 5284, the Veteran must demonstrate severe residuals of the foot disability.  Simply put, based upon the evidence of record, severe residuals of a foot disability are not demonstrated as the evidence does not reflect that the Veteran's disability was more than "moderately severe" in severity.  The evidence reflects that the Veteran reported pain all day, every day and that he was unable to run and unable to stand for more than 10 minutes and was unable to walk more than around the block.  However, the September 2014 VA examiner noted that the pain did not contribute to functional loss as the pain was only mild/moderate.  The most recent VA examiner also specifically noted that there was no functional loss for the right lower extremity attributable to the claimed condition and that the Veteran's right foot disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting).   Accordingly, the evidence does not support a finding that his disability is severe in nature.

While the term "severe" is not defined by regulation, the overall regulatory scheme contemplates 30 percent ratings in cases of problems so disabling there is objective evidence of marked deformity (pronation, abduction, etc.), or all toes tending to dorsiflexion, with marked tenderness under the metatarsal heads definite tenderness with dorsiflexion of the great toe and ankylosis of the ankle in plantar flexion, between 30 and 40 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270, 5276, 5278.  The record does not indicate that the Veteran's foot disability approximates such degree of severity.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Additionally, the VA examiners specifically determined that there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

However, the above evidence is against assigning a rating under Diagnostic Code 5276 (acquired flat foot or pes planus), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (anterior metatarsalgia), Diagnostic Code 5280, (hallux valgus), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toe), or Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones).  

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).  

In this case, the Veteran also has demonstrated some sensory deficit as the September 2014 VA examiner indicated that the Veteran had mild incomplete paralysis of the sciatic nerve which was at least as likely as not a direct result of the exostoses surgery on the right foot.

In this regard, the Board has considered granting separate disability ratings under the diagnostic code applicable to impairment of the sciatic nerve.  Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Given the reports of numbness of the right foot and the September 2014 examiner's finding that the surgery had affected the very distal and segmental sensory branch of the right sciatic nerve, and resolving doubt in favor of the Veteran, a separate 10 percent disability rating is warranted for the right lower extremity for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.123, 4.124 (2015).  There is no indication that incomplete paralysis is more than mild to warrant a disability rating in excess of 10 percent.  As noted above, the September 2014 VA nerve examiner specifically determined that the Veteran had mild incomplete paralysis of the sciatic nerve which corresponds directly to a 10 percent rating under Diagnostic Code 8520.  While the Veteran is competent to describe his symptoms of numbness of the right foot, the lack of significant complaints or objective findings of manifestations related to the sciatic nerve injury weighs against granting a separate rating in excess of 10 percent for the right lower extremity.

For the foregoing reasons, the Board finds that, throughout the appellate period, the preponderance of the evidence is against a disability rating in excess of 20 percent for musculoskeletal disability; and in favor of a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve in the right lower extremity.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right foot disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected right foot disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals of fractured fourth and fifth metatarsals of the right foot status post exostectomy first metatarsal-cuneiform with osteoarthritis is denied.

Entitlement to a separate disability rating of 10 percent for associated mild incomplete paralysis of the right lower extremity is granted, subject to the regulations governing the award of monetary benefits.
 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


